{¶ 43} A whole year had passed since the mother left her job and the time the trial judge ordered her to pay monthly child support. There was no order for her to pay support at the time of her unemployment.
 {¶ 44} The majority first states that "it is the responsibility of the party moving for child support to show which relevant factors [of R.C. 3119.01(C)(11)(a)] support the modification of child support." It then concludes later that "[t]here was no evidence presented to the trial court regarding either of these factors," the factors being job qualifications or the prevailing job opportunities and salary range in Lorain County.
 {¶ 45} Since I agree with both of these conclusions and believe that they result in a failure of proof regarding how much income should be imputed to the mother, I would reverse the judgment and remand the cause for a further hearing on that requirement on appellant's fourth assignment of error.
 {¶ 46} I concur in the balance of the opinion.
REECE, J., retired, of the Ninth Appellate District, sitting by assignment. *Page 430